On March 4,1998, the defendant was sentenced to the following: Count I: Life in the Montana State Prison, without the possibility of parole, for the offense of Deliberate Homicide, a Felony; Count II: Life in the Montana *58State Prison, without the possibility of parole, for the offense of Attempt (Deliberate Homicide), a Felony; Count III: Forty (40) years in the Montana State Prison, for the offense of Robbery, a Felony. The Court further ordered that the defendant be sentenced to a term of Ten (10) years on each count for the use of a weapon in the commission of each offense. The sentences shall run consecutively to each other.
DATED this 25th day of June, 2004.
On June 11, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Larry Nistler. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive. The Supreme Court of Montana addressed the issue of mental illness.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 11th day of June, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary L. Day and Alt. Member, Hon. Kurt D. Krueger.